Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Amendment and Remarks filed 09/08/2022, wherein claims 1, 14-16, 20-21, 30-33, 39, 55-56 and 63 were amended, and claims 2-13, 17-19, 22-29 were cancelled.  
	Claims 1, 14-16, 20-21 and 30-63 are pending.
Priority
	The instant application claims priority to provisional application 62/875,500, filed 07/17/2019.
Election/Restrictions
	Applicant elected Group II, claims 1, 14-16, 20, 21, 29-42 and 48-63 in the reply filed on 01/20/2022.
	Claims 43-47 are withdrawn as being directed to a non-elected invention.
	Claims 1, 14-16, 20, 21, 30-42 and 48-63 are examined on the merits herein.
Rejections Withdrawn
35 USC 112(b)
	Applicant’s amendment to claim 39, which substituted “38” for “35” is sufficient to overcome this rejection.
NEW REJECTIONS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-16, 20-21, 30-42 and 48-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the atom," twice, in the 6th-7th to last lines on page 3 of the claims.  It is not clear what atom is being referenced.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, “the atom” is interpreted as XPTM3.
Claims 14-16, 20-21, 30-42 and 48-63 are rejected as being dependent on claim 1.
Claim 20 recites the limitation "
    PNG
    media_image1.png
    26
    175
    media_image1.png
    Greyscale
" in the 2nd to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 31 recites the limitation "the chemical linking moiety" in line 1. There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this phrase is interpreted as “L.”
Claims 30-31 recite the limitation "
    PNG
    media_image2.png
    58
    288
    media_image2.png
    Greyscale
”  There is insufficient antecedent basis for this limitation in the claim since L in claim 1 is a bond or a chemical structure that requires three 3-7 membered non-aromatic rings.
For the purposes of examination, this phrase is interpreted as not limiting the claim.
Claims 59 and 61 recite the limitation "5-6 membered aryl, or 5-6 membered heteroaryl.”  There is insufficient antecedent basis for this limitation in the claims since WL2, WL3 and WL4 in claim 1 are defined as non-aromatic rings.  
For the purposes of examination, this phrase is interpreted as not limiting the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: Due to indefiniteness, the claims are interpreted as discussed in the 35 USC 112(b) rejection above.

Claims 1, 14, 20-21, 30-32, 34-42, 53, and 57-62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0125821 to Crew (published 05/10/2018, IDS of 08/09/2020).
Crew ‘821 teaches bifunctional compounds, which find utility as modulators of tau protein.  Specifically, the bifunctional compounds contain on one end a cereblon ligand which binds to the E3 ubiquitin ligase and on the other end a moiety which binds tau protein, such that tau protein is placed in proximity to the ubiquitin ligase to effect degradation of tau (abstract).  
	A PTM-L-ULM embodiment is specifically taught (paragraphs 15, 83).  
	Pharmaceutical compositions comprising these compounds are taught (paragraph 21).  Pharmaceutically acceptable carriers are taught (paragraph 517).  
	Treating Alzheimer’s disease is taught (paragraph 37, 62).  	
	Bioactive agents are used to describe an agent, other than the compound recited above, which is used in combination with the bifunctional compounds in a pharmaceutical composition (paragraphs 64, 82).  P-gp inhibitors, such as amiodaraone, azithromycin, captopril, clarithromycin, cyclosporine, piperine, quercetin, quinidine, quinine, reserpine, ritonavir, tariquidar, elacridar and verapamil are taught as bioactive agents (paragraphs 549-553).
	Exemplified is:

    PNG
    media_image3.png
    214
    537
    media_image3.png
    Greyscale
, which meets the limitations of instant claim 1, when YL1 is O,WL2 is a 4 membered non-aromatic ring, YL2 is a C2 alkyl, WL3 is a 6 membered non-aromatic ring with one heteroatom, YL3 is a C2 alkyl, WL4 is a 6 membered non-aromatic ring with two heteroatoms, and YL3 is a bond, XPTM1and XPTM3 are N, XPTM2, XPTM4-6 are C, R7, R7a, and R9 are H, Q1 is C, R, R’, A and G are H (pg. 366).
	Additionally exemplified bifunctional compounds that meet the limitations of PTM-L-ULM as recited in instant claim 1, are compounds 169 (pg. 414), 193 (pg. 426), 197 (pg. 428),  
211 (pg. 434), 254 (pg. 445), 255, 258 (pg. 446), 267 (pg. 448), and 271 (pg. 449).  
	Compound 271 meets the limitations of claims 1, 14, 15, 16, 21, 30 and 31.  
While Crew ‘821 do not explicitly teach the functional limitations of instant claims 34-37, it is reasonable to assume that the composition comprising compounds 66, 169, 193, 197, 211, 254, 255, 258, 267, 271 of Crew ‘821 would have the same properties since they are administered for the same purpose (to treat neurological diseases such as Alzheimer’s disease), in the same dosage amounts (paragraph 518 of Crew teaches 0.1mg/kg-1000mg/kg and the instant specification teaches 10ng/kg to 300 mg/kg (paragraphs 279-280)), to the same populations (patients with neurodegenerative diseases), as that taught by the instant specification and claims.  
Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Note: Due to indefiniteness, the claims are interpreted as discussed in the 35 USC 112(b) rejection above.

Claims 15, 16, 33, 48-52, and 54-56 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2018/0125821 to Crew (published 05/10/2018, IDS of 08/09/2020) as applied to claims 1, 14, 20-21, 30-32, 34-42, 53, and 57-62.

Crew ‘821 is applied as discussed in the above 35 USC 102 rejection.
While Crew ‘821 teaches compounds of PTM-L-CLM, it differs from that of the instantly claimed compounds in that it does not exemplify the preferred compounds of instant claims 33 and 63.
Crew ‘821 additionally teaches that PTM can be 
    PNG
    media_image4.png
    154
    233
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    144
    229
    media_image5.png
    Greyscale
 , and that the nitrogen can be substituted with an optionally substituted alkyl, such as fluoro, and teaches that R8 can be a halogen and exemplifies fluorine as the halogen (pgs. 516-517, claim 10).
Crew teaches that R7, which is instant R7 and R7a can be an alkyl or haloalkyl; that R8, which is instant R8, can be a halogen and exemplifies F at the R8 positions; that R9, which is instant R9, can be a halogen, alkyl, or haloalkyl; that A, which is instant A, can be an alkyl, such as methyl; that G, which is instant G, can be an alkyl and exemplifies methyl as the alkyl; and teaches that R can be an alkyl such as methyl (pgs. 85, 88 , 514-519, claims 9-10 ).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute 
    PNG
    media_image4.png
    154
    233
    media_image4.png
    Greyscale
for 
    PNG
    media_image5.png
    144
    229
    media_image5.png
    Greyscale
 in 
    PNG
    media_image3.png
    214
    537
    media_image3.png
    Greyscale
, to arrive at 
    PNG
    media_image6.png
    151
    392
    media_image6.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute 
    PNG
    media_image4.png
    154
    233
    media_image4.png
    Greyscale
for 
    PNG
    media_image5.png
    144
    229
    media_image5.png
    Greyscale
, with a reasonable expectation of success, because Crewe ‘821 teaches 
    PNG
    media_image4.png
    154
    233
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    144
    229
    media_image5.png
    Greyscale
as interchangeable PTM constituents in PTM-L-CLM biconjugate compounds.
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute CH3 with CHF2 and H with F in 
    PNG
    media_image7.png
    161
    394
    media_image7.png
    Greyscale
 to arrive at 
    PNG
    media_image8.png
    124
    398
    media_image8.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute CH3 with CHF2 and H with F in  
    PNG
    media_image9.png
    175
    394
    media_image9.png
    Greyscale
, with a reasonable expectation of success, because Crew teaches that R1 can be an optionally substituted alkyl and exemplifies alkyls substituted with fluoro at R1 and teaches that R9 can be a halogen and exemplifies fluorine as the halogen.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 14-16, 20-21, 30-40, 48-54, 56-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,458,123, wherein US 2018/0125821 to Crew, relied upon as prior art in the 35 USC 103 rejection above, is the PG Publication of U.S. Patent No. 11,458,123. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘123 claims bifunctional compounds of CLM-L-PTM, wherein CLM is the instant ULM of instant structure “(c)” and PTM is the instant PTM of structure “(b)”.  
Compositions comprising the bifunctional compounds and pharmaceutically acceptable carriers are claimed.  Anti-neurodegenerative, bioactive agents are claimed as additional ingredients.  
Claimed is 
    PNG
    media_image10.png
    282
    716
    media_image10.png
    Greyscale
and other species.
Claimed are compounds wherein R1 is -CH3.
‘123 claims that R7, which is instant R7 and R7a can be an alkyl or haloalkyl; that R8, which is instant R8, can be a halogen and exemplifies F , at the R8 positions; that R9, which is instant R9, can be a halogen, alkyl, or haloalkyl; that A, which is instant A, can be an alkyl, such as methyl; and that R can be an alkyl such as methyl (pgs. 85, 88 , 514-519, claims 9-10 ).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute 
    PNG
    media_image4.png
    154
    233
    media_image4.png
    Greyscale
for 
    PNG
    media_image5.png
    144
    229
    media_image5.png
    Greyscale
 in 
    PNG
    media_image3.png
    214
    537
    media_image3.png
    Greyscale
, to arrive at 
    PNG
    media_image11.png
    151
    392
    media_image11.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute 
    PNG
    media_image4.png
    154
    233
    media_image4.png
    Greyscale
for 
    PNG
    media_image5.png
    144
    229
    media_image5.png
    Greyscale
, with a reasonable expectation of success, because ‘123 claims 
    PNG
    media_image4.png
    154
    233
    media_image4.png
    Greyscale
and
    PNG
    media_image5.png
    144
    229
    media_image5.png
    Greyscale
as interchangeable PTM constituents in PTM-L-CLM biconjugate compounds.

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute CH3 with CHF2 and H with F in 
    PNG
    media_image7.png
    161
    394
    media_image7.png
    Greyscale
 to arrive at 
    PNG
    media_image8.png
    124
    398
    media_image8.png
    Greyscale
.  One of ordinary skill in the art would have been motivated to substitute CH3 with CHF2 and H with F in  
    PNG
    media_image9.png
    175
    394
    media_image9.png
    Greyscale
 , with a reasonable expectation of success, because ‘123 claims that R1 can be an optionally substituted alkyl and exemplifies alkyls substituted with fluoro at R1, and claims that R9 can be a halogen and exemplifies fluorine as the halogen. 
While ‘123 does not explicitly teach the functional limitations of instant claims 34-37, it is reasonable to assume that the composition comprising the claimed compounds of ‘123 would have the same properties since they are administered for the same purpose (to treat neurological diseases such as Alzheimer’s disease, see Col. 987 of ‘123), in the same dosage amounts (‘123 teaches 0.1mg/kg-1000mg/kg, Col. 251, lines 30-67, and the instant specification teaches 10ng/kg to 300 mg/kg (paragraphs 279-280)), to the same populations (patients with neurodegenerative diseases) as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622